TATE, Circuit Judge,
dissenting:
I respectfully dissent.
The district court fixed an attorney’s fee of $2500 for 236 hours of work by the civil rights claimants’ attorney. In so doing, I respectfully suggest, the lower court failed to articulate and consider the factors suggested as appropriate by Johnson v. Georgia Highway Express, Inc., 488 F.2d 714 (5th Cir. 1974). This, alone, should require a remand. Additionally, however, and perhaps more egregious an abuse of its fee-fixing discretion in the matter, the district court order on its face erroneously restricted the fee to about $10 per hour (about three times the minimum wage for unskilled workers) for improper reasons1 that overlook (a) that a law professor’s expertise may justify a usual fee (with only slight reduction from that allowable for those of similar expertise, due to lack of overhead), and (b) that negotiation, consultation, and research efforts prior to a formal intervention in a lawsuit are compensable (at least if they contribute to a favorable result), as well as are the comparatively few hours that might thereafterwards be spent in concluding and formalizing a settlement.2
I
If I read the majority correctly, it concedes (a) that the appellant attorney spent 236.91 hours in aid of the present claim, (b) *1277that the attorney’s usual rate of compensation, even in non-civil rights cases, is $60 per hour (and we can almost take judicial notice that this is a reasonable and far from unusual fee 3), (c) that (as the district court found) “the attorney for the intervenors is fully qualified to represent the intervenors and has adequately represented them in a professional capacity”, and (d) that the final settlement agreement achieved by the female lawyers complaining of sex discrimination was substantially better than the conciliation agreement initially proposed by the defendant law firm.
Where the majority and I part company, is in the majority’s uncritical acceptance of the district court’s reason for disallowing a normal fee despite all of the above factors — the majority’s approval of the low fee because the trial court “attached little significance to much of the pre-November time [i. e., pre-formal intervention efforts].” The majority admits that the court “made no specific finding” as to this issue, but states that “[w]e cannot say that this approach is wrong” in disallowing compensation for pre-intervention time. As I have tediously attempted to explain in the margin (see note 2 supra), on its face the district court’s approach seems to indicate, not that the pre-intervention time did not produce valuable results for the civil rights claimants, but that (even if so) it was not compensable because accomplished prior to formal intervention in the suit initially filed by the EEOC (at the instigation of the civil rights claimants, and under an understanding between the claimants and the EEOC that they would jointly litigate the action). This erroneous reasoning by the trial court is the principal reason for its apparent abuse of discretion in allowing so small a fee,4 and the majority errs by failing to remand for a full explication in order that these erroneous reasons for disallowing a proper attorney’s fee would be exposed for appellate review.
II
The Civil Rights Act, Section 706(k), 42 U.S.C. § 706(k), provides that the award of attorney’s fees rests within the discretion of the district court. However, this discretion must be exercised within approved guidelines. Johnson v. Georgia Highway Express, Inc., 488 F.2d 714, 717 (5th Cir. 1974).
In Johnson, we held that the district court should formally elucidate the factors which contributed to its attorney’s fees award and that the following guidelines should control the district court’s decision: (1) the time and labor required; (2) the novelty and difficulty of the questions; (3) the skill requisite to perform the legal service properly; (4) the preclusion of other employment by the attorney due to acceptance of the case; (5) the customary fee; (6) whether the fee is fixed or contingent; (7) time limitations imposed by the client or the circumstances; (8) the amount involved and the results obtained; (9) the experience, reputation, and ability of the attorneys; (10) the “undesirability” of the case: “Civil rights attorneys face hardships in their communities because of their desire to help the civil rights litigant . . . Oftentimes his decision to help eradicate discrimination is not pleasantly received by the community or his contemporaries. This can have an economic impact on his practice which can be considered by the Court;” (11) the nature and length of the professional relationship with the client: “A lawyer in private practice may vary his fee for similar work in the light of the professional rela*1278tionship of the client with his office. The Court may appropriately consider this factor in determining the amount that would be reasonable;” (12) awards in similar cases. Johnson v. Georgia Highway Express, Inc., 488 F.2d 714, 717-19 (5th Cir. 1974).
Almost all of these factors, if methodically applied, would indicate to be appropriate an award of attorney’s fees substantially greater than the $2,500 awarded for the 236 hours legal work that contributed to an effective settlement agreement aimed at ending sex discrimination against hiring women by the major Dallas law firms. The award of the present insubstantial fee is contrary to the legislative purpose of the attorney’s fee provision “to effectuate the congressional policy against racial [and other] discrimination,” Johnson, 488 F.2d at 716, and it is in derogation of the principle expressed by us that “[a]dequate compensation is necessary ... to enable an attorney to serve his client effectively and to preserve the integrity and independence of the profession”, Id. at 719-20.
In my opinion, our learned trial brother fell into error through a failure to attempt to articulate, as commanded by Johnson, the factors which should have been (but were not) considered by him. As we have stated, in computing reasonable attorney’s fees, the district judge must “explain the findings and reasons upon which the award is based, including an indication of how each of the twelve factors in Johnson affected his decision.” Matter of First Colonial Corp. of America, 544 F.2d 1291, 1300 (5th Cir. 1977). Unless a district court explicates the bases of its decision, this court is unable to review properly the propriety of a fee award. Fain v. Caddo Parish Police Jury, 564 F.2d 707, 709 (5th Cir. 1977).
Ill
My esteemed brothers of the majority err, I respectfully suggest, by failing to remand for proper elucidation of the reasons for the low attorney’s fee in the light of the Johnson factors, and, instead, in attempting to explain and to justify what appears from the face of the district court’s reasons to be an abuse of its discretion and the disallowance of an earned fee (as Johnson- tested) because of an erroneous reduction based on factors (see notes 1 and 2 supra) not accorded recognition by our jurisprudence.

. The first two reasons cited by the district court for its allowance only of an insufficient fee were: “the fact that the attorney for intervenors is employed by a university and without any of the ordinary office overhead; [he] did not formally become a party to this case until approximately 30 to 40 days before a final settlement was reached and approved by the court . . . ”


. In addition to the two factors quoted in note 1 supra, the court stated, following its finding that intervenors did not formally become a party until 30 to 40 days before a final settlement, as the remaining two reasons for limiting the attorney’s fee: “that the discovery initiated by the intervenors [i. e., in the 30-40 days after intervention] was sparse and sketchy because of intervenors’ reliance on EEOC’s prosecution of the case; and the further fact that the benefits resulting to the intervenors were principally due from the EEOC’s efforts [see below] rather than the attorney for the intervenors.
In the context of the order, in my opinion, the district court contemplated that only post-formal appearance litigation efforts by the intervenors’ attorney could be considered in fixing his fee — the italicized phrase, in my opinion, was intended to mean that the EEOC’s pre-intervention litigation efforts were alone considered as contributing to the result, without any consideration whatsoever of the intervenor’s attorney’s consultations, research, and negotiation that, in conjunction with the EEOC’s efforts, contributed substantially to the much better terms achieved by the final settlement, as compared to those offered by the initial conciliation agreement. I am reinforced in my interpretation that the district court regarded as noncompensable any non-litigation and pre-intervention lawyer time, because of its earlier summary of the facts, in which it concluded “that the principal responsibility for the prosecution of this lawsuit was that of the EEOC and that the intervenors were depending at all times upon the expertise of the EEOC and its lawyers in the actual trial and preparation of the trial of this case.”


. The appellant’s conceded expertise would justify this figure (less perhaps $10 an hour for lack of overhead), if we could take judicial notice. (His usual fee for civil rights cases was $75-$100 per hour.) Allowances of $30 per hour for those of less skill undertaking less unpopular causes are not uncommon in the reports.


. I should add that the record shows without substantial contradiction that the attorney for the intervenors, prior to formal intervention, engaged in substantial negotiation efforts along with the EEOC io produce a better final settlement than the initial conciliation agreement (see hearing of December 5, 1977, pp. 16-18, and supporting time sheets of the attorney), which efforts the majority concedes at least inferentially were successful.